                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

 ANN NUCCIO                                   )
                                              )
                     Plaintiff,               )
                                              )
                      v.                      )   Civil Action No.
                                              )   4:18-CV-00133-RSB-CLR
 NATIONAL RAILROAD PASSENGER                  )
 CORPORATION, d/b/a AMTRAK,                   )
                                              )
                                              )
                     Defendant.               )

                                        ORDER

      Before the Court is Plaintiff’s Motion to Stay Proceedings Pending

Determination of Plaintiff’s Need for a Conservator. Doc. 27. Having reviewed the

motion and finding that good cause exists for granting the same, the Court hereby

GRANTS that motion. Id.           All proceedings in this case are STAYED pending

determination of Plaintiff’s need for a conservator. Sixty (60) days from the date of

this order, and every sixty days thereafter, the parties are directed to submit a joint

status report which will update the court concerning the progress of the probate court

action in Illinois. Within ten (10) days of a decision by the Illinois probate court, the

parties shall file a joint status report advising the Court of the outcome of the

proceedings in Illinois.
SO ORDERED this 28th day of January, 2020.



                          _____________________________________
                          _________________
                          __             ____________
                                                   ____
                                                    _____
                          CH
                          CHRISTOPHER
                           HRISTOP
                                OPHER L. RAY
                                OP        A
                          UNITED STATE
                                     ES MAGIST
                                 STATES      TRAT JUDGE
                                        MAGISTRATE
                          SOUTHERN DISTRICT OF GEORGIA
